Citation Nr: 0912801	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 1998, 
for the grant of service connection for uterine fibroid 
disease.

2.  Entitlement to an effective date prior to May 19, 1998, 
for the award of a 30 percent rating for recurrent pelvic 
inflammatory disease with uterine fibroid disease, status-
post cryotherapy for cervical dysphasia (gynecological 
disabilities).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
February 1984, and from May 1985 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In April 2008, the Board remanded the Veteran's claim for 
adjudication of whether there was clear and unmistakable 
error (CUE) in the April 1991 rating decision granting 
service connection for recurrent pelvic inflammatory disease, 
status-post cryotherapy for cervical dysphasia and awarding a 
noncompensable rating.  In a December 2008 rating decision, 
CUE was not found.  As the requested action was taken, the 
current claims on appeal, as noted on the title page, are 
appropriately before the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A noncompensable rating was assigned for the Veteran's 
gynecological disorder in an April 1991 rating decision, 
effective October 26, 1990.  The Veteran was advised of the 
rating decision, but did not appeal any aspect of the rating.  
The April 1991 rating decision is final. 

3.  The Veteran filed a request for an increased rating of 
her gynecological disorder on May 19, 1998.  

4.  A private treatment record, dated April 29, 1998, 
reflected increased menstrual bleeding with cramping and was 
uncontrolled by treatment.

5.  An original claim of service connection for uterine 
fibroid disease was received at the RO on November 5, 1998. 


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date of April 29, 
1998, for the grant of a 30 percent rating for the Veteran's 
gynecological disorder have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008). 

2.  Criteria for assignment of an effective date of April 29, 
1998, for the grant of service connection for uterine fibroid 
disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.155 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a notice sent after March 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete her claim for an earlier effective date, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter also 
generally advised the Veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As such, the Board finds 
that VA met its duty to notify the Veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the  VCAA notice was given after the appealed AOJ 
decision, dated in January 2006.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided and a 
Supplemental Statement of the Case was issued subsequent to 
that notice in December 2008, the Board finds that notice is 
pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran contends that her 30 percent rating for her 
gynecological disorder and the grant of service connection 
for uterine fibroid disease should have an effective date of 
October 26, 1990-the day after she was discharged from 
service.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if  
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155. 

Service connection for a gynecological disorder was 
originally granted in an April 1991 rating decision and a 
noncompensable rating was assigned.  The Veteran did not 
appeal this rating.  The Veteran requested an increased 
rating in May 1998.  In a March 2005 rating decision, the 
Veteran was awarded service connection for uterine fibroid 
disease and it was combined as a single disease entity with 
her service-connected gynecological disorder, rated as 30 
percent disabling, effective from May 19, 1998.  In a 
September 2005 decision, the Board found that the Veteran's 
endometriosis was part of a single disease entity regarding 
her gynecological disorder.  A January 2006 rating decision 
added endometriosis to her other gynecological disabilities 
and continued the Veteran's 30 percent rating, effective May 
19, 1998.  There is no evidence of record that the Veteran 
voiced any disagreement to VA with the effective date 
assigned in the April 1991 decision, and, as such, the rating 
decision became final after one year from notification.  
See 38 C.F.R. §§ 20.302 and 20.1103.  Thus, the decision can 
only be revised upon a showing of clear and unmistakable 
error.  See 38 C.F.R. § 3.105.  The Board again notes that in 
a December 2008 rating decision, CUE was not found.

The appropriate date for assignment of a 30 percent rating 
for a gynecological disorder must be the date of the current 
claim in May 1998, unless there is evidence showing an 
increase in disability within one year of the May 1998 claim.  
The only evidence reflecting any change in her gynecological 
condition within one year of her May 1998 claim is reflected 
in an April 29, 1998 private treatment record where the 
Veteran was assessed as having menorrhagia and metrorrhagia 
possibly associated with uterine leiomyomata, and 
laparoscopically diagnosed endometriosis following her 
complaints of increased menstrual bleeding and cramping.  In 
July 1998, the Veteran underwent a hysterectomy to resolve 
these complaints.  There are other no records within one year 
of her May 1998 claim regarding the increase in severity of 
her gynecological disorder.  As such, the Board finds that it 
is factually ascertainable that an increase in disability 
began prior to the date of her May 1998 request for an 
increased rating as evidenced by an April 29, 1998 private 
treatment record.  

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular rating is the date when the Veteran's 
disability was shown to have increased within the year prior 
to her request for an increased rating-April 29, 1998.  The 
Board finds that the Veteran is entitled to a 30 percent 
rating for her combined gynecological disabilities from April 
29, 1998, but no earlier.  The Board appreciates the 
Veteran's argument that she should be awarded the current 
rating since her initial claim in 1991, but it is bound by 
the evidence of record which shows that the Veteran did not 
appeal the April 1991 rating decision, did not have a 
factually ascertainable increase in disability between May 
1997 and April 1998, and did not submit her current claim for 
an increase until May 1998.  Consequently, her appeal for an 
earlier effective date is allowed as of April 1998, but not 
earlier.  

In regards to the Veteran's contention that service 
connection for uterine fibroid disease should be awarded an 
effective date earlier than May 1998, the Board finds that 
there is no evidence of an informal claim of service 
connection for uterine fibroid disease prior to November 
1998.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(concluding that the Board must "review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claim").  
No other submission from the Veteran prior to November 1998, 
identified a sought benefit of service connection 
specifically for uterine fibroid disease.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that plain language of regulations require claimant to have 
intent to file claim for VA benefits).  Moreover, the 
Veteran's uterine fibroid disease was combined with the 
Veteran's service-connected gynecological disorder as it was 
found to be due to a single disease entity.  Therefore, in an 
effort to uniformly adjudicate the Veteran's claim regarding 
her gynecological disorder, the Board awards an effective 
date of April 29, 1998, but no earlier, for her service-
connected uterine fibroid disease as encompassed by her 
service-connected gynecological disorder.


ORDER

An effective date of April 29, 1998, is assigned for the 
grant of a 30 percent rating for the combined gynecological 
disorder.
. 
An effective date of April 29, 1998, is assigned for the 
grant of service connection for uterine fibroid disease.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


